Title: John Adams to Thomas Jefferson, 21 December 1819
From: Adams, John
To: Jefferson, Thomas


					
						dear Sir
						
							Montezillo
							December 21st 1819
						
					
					I must answer your great question of the 10th in the words of Dalembert to his Correspondent, who asked him what is Matter—“Je vous avoue que Je n’en scais rien.”—
					In some part of my Life I read a great Work of a Scotchmen on the Court of Augustus, in which with much learning, hard study, and fatiguing labour, he undertook to prove that had Brutus and Cassius been conqueror, they would have restored virtue and liberty to Rome.—
					mais Je n’en crois rien—have you ever found in history one single example of a Nation throughly Corrupted—that was afterwards restored to Virtue—and without Virtue, there can be no political Liberty.—
					If I were a Calvinest, I might pray that God by a miracle of Divine grace would instantaniously convert a whole Contaminated Nation from turpitude to purity—but even in this I should be inconsistent for the fatalism of Mahometanism materialists, Atheists, Pantheists and Calvinests—and Church of England Articles appear to me to render all prayer futile and absurd—the French and the Dutch in our day have attempted reforms and revolutions—we know the results—and I fear the English reformers will have no better success.—
					Will you tell me how to prevent riches from becoming the effects of temperance and industry—Will you tell me how to prevent riches from producing luxury—Will you tell me how to prevent luxury from producing effeminacy intoxication  extravagance Vice and folly.—When you will answer me these questions—I hope I may venture to answer yours—yet all these ought not to discourage us from exertion—for with my friend Job I believe no effort in favour of Virtue is lost—and all good Men ought to struggle both by their Council and Example—
					The Missouri question I hope will follow the other waves under the Ship and do no harm—I know it is high treason to express a doubt of the perpetual duration of our vast American Empire, and our free Institution—and I say as devoutly as Father Paul—estor perpetua, but I am sometimes Cassander Cassandra enough to dream that another Hamilton, an other Burr might rend this mighty Fabric in twain—or perhaps into a leash, and a few more choice Spirits of the same stamp might produce as many Nations in North america as there are in Europe—
					To return to the Romans—I never could discover that they possessed much virtue, or real Liberty—there Patricians were in general griping Usurers and Tyrannical Creditors in all ages—Pride, Strength and Courage were all the Virtues that composed their National Characters—a few of their Nobles effecting simplicity frugality and Piety—perhaps really possessing them acquired Popularity amongst the Plebeians and extended the power and Dominions of the Republic and advanced in glory till Riches and Luxury come in—sat like an incubus on the Republic—victam que ulcissitur orbem—
					Our winter setts in a fortnight earlier than usual, and is pretty severe—I hope you have fairer skyes and Milder Air—wishing your health, may last as long as your Life—and your Life as long as you desire it—
					
						I am dear Sir Respectfuly and affectionately
						
							John Adams
						
					
				